Citation Nr: 0320805	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  02-16 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the character of the appellant's discharge from 
active military service constitutes a bar to Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The appellant entered the service in July 1969.  He was 
separated from service in January 1975, following a period of 
absence without leave (AWOL) of 957 days, under conditions 
other than honorable.

This appeal arose from a June 2002 administrative decision of 
the Muskogee, Oklahoma, Department of Veterans Affairs (VA), 
Regional Office (RO).  The appellant testified at a personal 
hearing at the RO in January 2003.  


FINDING OF FACT

The appellant's discharge from service in January 1975 was 
based upon a period of AWOL in excess of 180 days.


CONCLUSION OF LAW

The appellant's discharge from service in January 1975 is 
considered to be a bar to VA benefits and health care.  
38 U.S.C.A. § 101(2), 5303(b) (West 2002); 38 C.F.R. 
§ 3.12(b), 3.12(c)(6), 3.12(h), 3.13(c) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has alleged that he is entitled to VA benefits 
and health care because the character of his discharge was 
upgraded from other than honorable to honorable.  

In the interest of clarity, the factual background of the 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.

Factual background

The appellant entered the military service on July 30, 1969.  
Prior to the completion of this initial 3 year commitment, he 
reenlisted on February 7, 1971.  The veteran was absent 
without leave from June 7, 1972 to January 2, 1975, for a 
total of 957 days.  He cited "family problems" as his 
reason for going AWOL.  The appellant never provided any 
further details as to his reasons for going AWOL.

A review of the veteran's service medical records contain no 
references to any "family problems."  His entrance 
examination conducted in July 1969 and his separation 
examination conducted in January 1975 were completely within 
normal limits.

The appellant requested an upgrade in his discharge.  In 
December 1975, he was issued a DD Form 215, Correction to DD 
Form 214, Report of Separation from Active Duty.  This noted 
that a Clemency Discharge had been issued in recognition of 
satisfactory completion of alternate service pursuant to 
Presidential Proclamation No. 4313.  In May 1978, another DD 
Form 215 was issued.  This noted that his discharge had been 
reviewed pursuant to Public Law 95-126 and a determination 
had been made that the change in the characterization of his 
service was warranted by Department of Defense directive.  


Relevant laws and regulations

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2) (West 2002).

A person shall be considered to have been unconditionally 
discharged after completion of the period of service he was 
obligated to serve at the time of entry into service.  
38 C.F.R. § 3.13(c) (2002).

According to 38 C.F.R. § 3.12(b) (2002), a discharge or 
release from service under one of the conditions specified in 
this section is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release or unless 
otherwise specifically provided, see 38 U.S.C.A. § 5303(b) 
(West 2002).  According to 38 C.F.R. § 3.12(c)(6) (2002), a 
discharge under other than honorable conditions issued as a 
result of an absence without official leave (AWOL) for a 
continuous period of at least 180 days is a bar to the 
payment of VA benefits.  This bar to benefit entitlement does 
not apply if there are compelling circumstances to warrant 
the prolonged unauthorized absence.  The following factors 
will be considered in determining whether there are 
compelling circumstances to warrant the prolonged 
unauthorized absence: (i) Length and character of service 
exclusive of the period of prolonged AWOL.  Service exclusive 
of the period of prolonged AWOL should generally be of such 
quality and length that it can be characterized as honest, 
faithful and meritorious and of benefit to the Nation; (ii) 
Reasons for going AWOL.  Reasons which are entitled to be 
given consideration when offered by the claimant include 
family emergencies or obligations, or similar types of 
obligations or duties owed to third parties.  The reasons for 
going AWOL should be evaluated in terms of the person's age, 
cultural background, educational level and judgmental 
maturity.  Consideration should be given as to how the 
situation appeared to the person himself or herself, and not 
how the adjudicator might have reacted.  Hardship or 
suffering incurred during overseas service, or as a result of 
combat wounds or other service-incurred or aggravated 
disability, is to be carefully and sympathetically considered 
in evaluating the person's state of mind at the time the 
prolonged AWOL period began; (iii) A valid legal defense 
exists for the absence which would have precluded a 
conviction for AWOL.  Compelling circumstances could occur as 
a matter of law if the absence could not validly be charged 
as, or lead to a conviction of, an offense under the Uniform 
Code of Military Justice.  For purposes of this paragraph the 
defense must go directly to the substantive issue of absence 
rather than to procedures, technicalities or formalities.

Unless a discharge review board established under 10 U.S.C.A. 
§ 1553 determines on an individual case basis that the 
discharge would be upgraded under uniform standards, an 
honorable or general discharge awarded under one of the 
following programs does not remove any bar to benefits 
imposed under this section: (1) The Presidents directive of 
January 19, 1977, implementing Presidential Proclamation 4313 
of September 16, 1974; or (2) The Department of Defense's 
special discharge review program effective April 5, 1977; or 
(3) any discharge review program implemented after April 5, 
1977, that does not apply to all persons administratively 
discharged or released from active military service under 
other than honorable conditions.  38 C.F.R. § 3.12(h) (2002).


Analysis

VCAA

When the law, and not the underlying facts or the development 
of the facts, is dispositive of case, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103A & 5107 (West 2002)) 
(VCAA) can have no effect on that case.  In the instant case, 
the interpretation of the law and not the facts is 
dispositive.  As a consequence, the provisions of the VCAA do 
not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not 
applicable where law, not factual evidence is dispositive); 
Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect 
on appeal limited to interpretation of the law).  


Discussion

After a careful review of the evidence of record, it is found 
that the appellant's character of discharge is a bar to the 
receipt of VA benefits and health care.  Initially, since the 
appellant had not completed his first three years of service 
before reenlistment, and because the period of AWOL had begun 
prior to the date this first commitment would have ended, his 
entire period of service, from July 1969 to January 1975, is 
considered to be one period of service.  While the appellant 
had noted that he had gone AWOL due to "family problems," 
he has never provided enough information, despite being 
requested to, to allow for a finding of compelling 
circumstances that would justify his absence.  The Board 
notes that the appellant was granted an upgrade in the 
character of his discharge in 1975.  However, this was 
awarded pursuant to Presidential Proclamation 4313; as noted 
above, such an upgrade under this program does not remove the 
bar to benefits.  Therefore, it must be found that the 
character of the appellant's discharge is a bar to the 
receipt of VA benefits and health care.

Under the circumstances of this case, it is found that the 
preponderance of the evidence is against the veteran's claim.


ORDER

The character of the appellant's discharge is a bar to 
benefits and the appeal is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

